Citation Nr: 1511358	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for type I diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to March 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the St. Paul, Minnesota Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for type I diabetes mellitus, and assigned a disability rating of 20 percent.

In November 2012, the Veteran had a Travel Board hearing before a Veterans Law Judge (VLJ). A transcript of that hearing is of record. That hearing addressed the issue of a higher disability rating for diabetes. In that hearing, the Veteran discussed the effects of her diabetes on her ability to work. Based on that information, the VLJ found that the record raised the issue of a total disability rating based on individual unemployability (TDIU). The VLJ, therefore, found that entitlement to a TDIU was also on appeal. In March 2014, the VLJ remanded those two issues to the RO for the development of additional evidence.

The Board is satisfied that there has been substantial compliance with the directives in the March 2014 remand. Specifically, the Veteran was provided with notification regarding her TDIU claim, SSA and VA treatment records were obtained, and the Veteran was afforded a VA examination in May 2014.  Therefore, additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2014, the Veteran testified at an additional Board hearing, via videoconference, before an Acting VLJ (AVLJ). That hearing addressed the issue of the rating for diabetes and also addressed the issue of a TDIU. A transcript of that hearing is of record.

The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014). In addition, when two hearings concerning the same issues have been held by different VLJs, the law requires that the Board assign a third VLJ to decide such issues, because a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board." 38 U.S.C.A. § 7102(a)(West 2014); 38 C.F.R. § 19.3 (2014). Therefore, the issues on appeal are being decided by a panel of three individuals: the VLJ who held the November 2012 hearing, the AVLJ who held the September 2014 hearing, and a third VLJ.

In January 2015, the Board sent the Veteran a letter informing her that she had the option to have an additional hearing before the third VLJ who would be participating in deciding the diabetes rating issue. Later in January 2015, the Veteran responded that she waived her right to appear at an additional hearing before the third VLJ.
 
The issue of a request to reopen a previously denied claim for service connection of dental disorders for treatment purposes has been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's type I diabetes mellitus has required twice daily insulin injections and restricted diet but no regulation of activities. 

2.  From April 1, 2010, the combined effects of the Veteran's diabetes, urinary tract disorders, depression, cervical spine disorder, and other service-connected disabilities have made her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the Veteran's type I diabetes mellitus are not met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).

2.  From April 1, 2010, the Veteran's service-connected disabilities have made her unemployable. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (notice errors are reviewed under a prejudicial error rule).

With regard to the claim of entitlement to a TDIU, that matter is being granted in full.  Therefore, any further discussion of the duties to notify or assist, as they pertain to that issue, is unnecessary.

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in a letter issued in May 2010, before the August 2010 initial decision on service connection and a rating for diabetes. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. The letter also informed the Veteran how VA assigns disability ratings and effective dates.

In the November 2012 and September 2014 Board hearings, the VLJ and AVLJ who conducted each hearing fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of either hearing. The Board therefore finds that, consistent with Bryant, the VLJ and AVLJ who conducted the hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearings constitutes harmless error.

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and transcripts of the November 2012 and September 2014 Board hearings. The reports of VA examinations contain relevant findings that are sufficient to allow determinations on ratings for the Veteran's diabetes.

In the March 2014 remand, the Board instructed that the RO issue the Veteran notice regarding her claim for a TDIU. The Board instructed that the RO request records pertinent to the Veteran's claim for Social Security disability benefits. The Board instructed that the RO obtain records of more recent VA medical treatment of the Veteran. The Board instructed that the Veteran receive a more current VA medical examination addressing her diabetes. Since the March 2014 remand, the RO has issued, in April 2014, notice to the Veteran regarding her TDIU claim. The RO has obtained records pertinent to the Veteran's Social Security disability claim and added them to the claims file. The Veteran had a new VA diabetes examination, in May 2014. The RO has obtained more recent VA treatment records and added them to the claims file. The Board is satisfied that there has been substantial compliance with the directives in that remand, such that additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. At 121. Therefore, any such error is harmless, and does not prohibit Board consideration of the diabetes rating claim on its merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Diabetes

The Veteran has type I diabetes mellitus that was diagnosed during service. She contends that the effects of her diabetes warrant a rating higher than the 20 percent that the RO assigned.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Veteran appealed the initial rating that the RO assigned, effective April 1, 2010. The Board will consider what rating is warranted for all periods from that date forward.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for evaluating diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913, as follows:

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated  ........ 100 percent

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated  ..................... 60 percent

Requiring insulin, restricted diet, and regulation of activities
   ................................................................ 40 percent

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet  ........................................... 20 percent

Manageable by restricted diet only  ....................... 10 percent

Based on a review of the record, the Board concludes that a rating in excess of 20 percent is not warranted at any point during the appeal period.  Throughout the appeal period, the Veteran's diabetes mellitus type I has required the use of insulin and restricted diet.  Specifically, as shown on the May 2014 DBQ completed by the Veteran's private physician, the Veteran's treatment included managing a restricted diet and using prescribed oral hypoglycemic agents and prescribed insulin of more than one injection per day.

However, for the following reasons, the Board finds that regulation of activities, as contemplated by VA regulation and Diagnostic Code 7913, is not demonstrated.  On the May 2014 DBQ, the Veteran's private physician did check the box indicating that regulation of activities was required as part of the Veteran's medical management of diabetes mellitus.  The physician then elaborated that the Veteran needed regular, daily exercise to help control her blood glucose.

However, "regulation of activities," as it is contemplated by the rating criteria does not encompass an instance where exercise is encouraged or required.  The United States Court of Appeals for Veterans Claims (Court) has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.

Here, while the physician that completed the May 2014 DBQ report indicated that the Veteran needed to regulate her activities, what she described was not actual regulation, as defined by the rating criteria and the Court.  Instead, the Veteran was encouraged to exercise to help control her blood glucose.  

The other evidence of record supports the conclusion that instead of being told to regulate her activities, the Veteran was encouraged to increase them.  In both July 2013 and January 2014 VA outpatient treatment records, the Veteran was encouraged to increase her exercise.  Prior to the May 2014 DBQ, the Veteran was evaluated by VA examiners in September 2011 and August 2012.  Both of those examiners were provided with a definition of "regulation of activities" and informed that it meant the avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.  Both VA examiners asserted that the Veteran did not need to regulate her activities.  

The Board finds that the September 2011 and August 2012 examination reports are the most probative evidence of record with regard to whether the Veteran has needed to regulate her activities due to diabetes mellitus.  Both examination reports contained the definition of "regulation of activities" for VA purposes.  In contrast, the May 2014 DBQ report did not contain the definition.  In addition, as described above, while the physician that completed the May 2014 DBQ checked a box indicating the Veteran needed to regulate her activities, the example provided as explanation does not fit within the VA definition.

The Veteran's representative advanced the theory that the Veteran had to regulate her activities during service due to her diabetes mellitus and used that as proof that this element of the rating criteria was met.  However, the Veteran's appeal period does not begin until after she separated from service, and, as explained above, the most probative post-service evidence shows that regulation of activities was not required.

The Board acknowledges the Veteran's opinion, to the extent that she asserts it, that she is required to regulate her activities due to her diabetes mellitus.  In the November 2012 Board hearing, the Veteran asserted that management of her diabetes required regulation of her activities. She explained that sometimes she awakened at night and discovered that her sugar levels were too high or too low. She indicated that certain sugar levels in the morning made it unsafe for her to drive a car that day. She stated that, when driving, she had to stop and rest at unexpected times. She reported that she lacked energy to complete more than minimal daily tasks.  In various other statements, the Veteran has described being fatigued, which affected her activity.

However, the Board finds that the opinions and conclusions of medical professionals are more probative on this matter than the Veteran's.  The VA examiners who provided the September 2011 and August 2012 VA examination reports have medical expertise, education, and training, that the Veteran is not shown to have.  As such, their conclusions with regard to whether the Veteran needs to regulate her activities are more probative than the Veteran's conclusions.  In addition, as explained above, while the May 2014 DBQ shows a notation that the Veteran had to regulate her activities, the further explanation indicates that, for VA purposes, this was not the case.  This medical evidence, along with the outpatient treatment records showing that the Veteran was encouraged to increase her activity is more probative than the Veteran's assertions.

The enumerated elements of Diagnostic Code 7913 required for a 100, 60, or 40 percent rating are part of a structured scheme of specific, successive, cumulative (conjunctive) criteria for establishing a disability rating: each higher rating includes the same criteria as the lower rating plus distinct new criteria.  Therefore, a 40 percent rating is not assignable under Diagnostic Code 7913 if the Veteran meets all of the 20 percent criteria, but only 2 of the 3 criteria at the 40 percent level.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (the Veteran argued that that his disability status more nearly approximated the criteria required for the 40 percent than the 20 percent rating because control of his diabetes required regulation of activities, which is only associated with ratings equal to or exceeding 40 percent).  Because the Veteran has not demonstrated regulation of activities, the criteria needed for a 40 percent rating, all of which need to be present, are not shown.

Likewise, the rating criteria for a 60 and 100 percent under Diagnostic Code 7913 require that regulation of activities be demonstrated in addition to other manifestations.  Since it has already been shown that the Veteran did not need to regulate her activities due to diabetes mellitus, and was in fact encouraged to exercise more, these rating criteria, which are also successive and cumulative, are not met.  Therefore, while the evidence appears to show that the Veteran was hospitalized with episodes of ketoacidosis in March 2011, November 2011, and April 2013, and she required more than one daily injection of insulin, the rating criteria associated with a 60 or 100 percent rating are not met, because regulation of activities is not demonstrated.

Therefore, the Board concludes that the evidence weighs against a finding that the rating criteria for a 40, 60, or 100 disability rating are shown.  There are no other potentially applicable Diagnostic Codes.  As such, the evidence preponderates against her claim, and the claim is denied.

Extraschedular Consideration

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran has had hospitalizations due to diabetes, but not so often as to be characterized as frequent. She has asserted that diabetes effects and management interfere with her capacity to hold employment. The Board is addressing separately, however, the effects of her diabetes and other disabilities on her employment capacity. The rating schedule criteria adequately and appropriately address the effects of her diabetes. Therefore, it is not necessary to refer the diabetes rating issue for consideration of an extraschedular rating. Because the Board is addressing, in a separate decision, the issue of a TDIU, it is not necessary to determine whether the record raises that issue.


Entitlement to a TDIU

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). For purposes of determining whether a disability is ratable at 40 percent or more, VA will consider certain disabilities as one disability, including: disabilities of one or both upper extremities or lower extremities, disabilities resulting from common etiology, or disabilities affecting a single body system. 38 C.F.R. § 4.16(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected disabilities and the disability ratings for each are as follows: cervical spine degenerative disc disease with left upper extremity radiculopathy, rated at 30 percent; status post hysterectomy, rated at 30 percent; depression, rated at 30 percent; kidney and urinary tract disorders, rated at 30 percent; type I diabetes mellitus, rated (by Board decision issued separately from this decision) at 60 percent; diabetic peripheral neuropathy, rated at 20 percent each in two nerves affecting the upper extremities, and 10 percent each in four nerves affecting the upper extremities and two nerves affecting the lower extremities; diabetic retinopathy, rated at 10 percent; hypertension, rated at 10 percent; hirsutism, rated at 10 percent; left carpal tunnel syndrome, rated at 10 percent; left foot sensory neuropathy, rated at 10 percent; and allergic rhinitis, rated at 0 percent. Service connection for some of the disabilities, and the current ratings for some of the disabilities, was established effective later than April 1, 2010, the day after separation from service. The combined rating effective from April 1, 2010, was 90 percent. From April 1, 2010, the ratings met the schedular criteria for consideration of a TDIU under 4.16(a).

The Veteran has reported that her blood sugar levels fluctuate greatly, such that efforts to manage her diabetes take considerable time and attention each day. She also indicates that she has frequent episodes of fatigue and dizziness, and that when blood sugar levels are at certain levels her sleep is interrupted and it is not safe for her to drive a car. Medical records show that management of her urinary tract disorders have during some periods included self-catheterization. Medical records show ongoing treatment with medication for her depression. She has reported that manifestations of her depression include days, sometimes more than one per week, when she has difficulty motivating herself to get out of bed and/or leave her house. The Board finds that the Veteran's accounts and the medical records addressing these disabling effects are competent and credible. The Board concludes that the evidence supports a conclusion that, from April 1, 2010, the combined effects of the Veteran's service-connected disabilities have made her unable to secure or follow a substantially gainful occupation. The Board therefore grants a TDIU.
















	(CONTINUED ON NEXT PAGE)

ORDER

A disability rating in excess of 20 percent for type I diabetes mellitus is denied.

From April 1, 2010, entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




____________________________________________
MATTHEW TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


